Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 3

AND LIMITED CONSENT AND WAIVER

to

MASTER SHELF AGREEMENT

As of June 30, 2006

Prudential Investment Management, Inc. (“Prudential”)
The Prudential Insurance Company

of America (“PICA”)

Pruco Life Insurance Company
Reliastar Life Insurance Company
Southland Life Insurance Company
Each Prudential Affiliate (as defined herein)

which becomes bound by certain provisions of the

Agreement as hereinafter provided (together with

each above-named entity, the “Purchasers”)

c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Ladies and Gentlemen:

We refer to the Master Shelf Agreement dated as of September 20, 2002, as
amended by the Amendment No. 1 to Master Shelf Agreement dated as of April 21,
2005 and Amendment No. 2 to Master Shelf Agreement dated as of April 29, 2005
(as further amended, restated, supplemented or otherwise modified from time to
time, including by this Amendment, the “Agreement”) among SCS Transportation,
Inc. (the “Company”), Prudential, PICA, Pruco Life Insurance Company, Reliastar
Life Insurance Company and Southland Life Insurance Company. Unless otherwise
defined in this Letter Amendment No. 3 and Limited Consent and Waiver to Master
Shelf Agreement (this “Amendment”), the terms defined in the Agreement shall be
used herein as therein defined.

The Company desires to amend certain provisions of the Agreement. Subject to the
terms and conditions specified herein, Prudential and each holder of Notes is
willing to agree to such amendments and to provide such consent and waiver, as
more particularly set forth herein. Accordingly, Prudential and each holder of
Notes hereby agrees with the Company to amend the Agreement as set forth in
paragraph 1 below and to provide the requested consent and waiver as set forth
in paragraph 2 below, effective as of the Amendment Effective Date (as defined
in paragraph 4 below).

1. Amendments to the Agreement.

(a) Amendment to paragraph 6A(4). Paragraph 6A(4) of the Agreement is hereby
amended and restated in its entirety as follows:

6A(4) Tangible Net Worth. The Company will not permit Tangible Net Worth at any
time to be less than $180,000,000 plus the sum of (i) 75% of positive Net Income
from Continuing Operations in each fiscal quarter commencing with the fiscal
quarter ended June 30, 2006, and (ii) 75% of the Net Proceeds from the issuance
and sale of equity securities after the date hereof, plus income or minus loss
from Discontinued Operations commencing with the fiscal quarter ended June 30,
2006 minus the total amount paid by the Company for the repurchase of its shares
after June 30, 2006, up to $25,000,000.

(b) Amendment to paragraph 6C(3). Paragraph 6C(3) of the Agreement is hereby
amended by amending and restating clause (ix) thereof in its entirety as
follows:

“(ix) the repurchase of shares of stock of the Company.”

(c) Amendments to paragraph 10B (Other Terms). (i) Paragraph 10B of the
Agreement is hereby amended by deleting the definitions of “EBIT”, “EBIDTAR”,
“Operating Lease”, “Rental Expense”, “Rental Obligations” and “Subsidiary
Guarantor” contained therein and restating them in their entirety as follows:

“EBIT” means, for any period, EBITDAR excluding (i) provisions for depreciation
and amortization and (ii) Rental Expense, but excluding any depreciation,
amortization or rental expense from Discontinued Operations.

“EBITDAR” means, for any period, the sum of Net Income from Continuing
Operations plus, to the extent deducted in the determination of Net Income from
Continuing Operations, (i) all provisions for federal, state and other income
tax of the Company and its Subsidiaries (ii) Interest Expense, and
(iii) provisions for depreciation and amortization and (iv) Rental Expense,
excluding (a) any gains or losses resulting from the sale, conversion or other
disposition of capital assets (i.e., assets other than current assets), (b) any
gains resulting from the write-up of assets, (c) any earnings of any Person
acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise for any period prior to the date of acquisition,
(d) any deferred credit representing the excess of equity in any such Subsidiary
at the date of acquisition over the cost of the investment in such Subsidiary,
(e) any gains or losses from the acquisition of securities or the retirement or
extinguishment of Indebtedness, (f) any gains on collections from the proceeds
of insurance policies or settlements, (g) any restoration to income of any
Contingency Reserve, except to the extent that provision for such reserve was
made out of income accrued during such period, (h) any income, gain or loss
during such period from any discontinued operations or the disposition thereof,
from any extraordinary items or from any prior period adjustments, and (i) any
equity of the Company or any Subsidiary in the undistributed earnings (but not
losses) of any corporation or other entity which is not a Subsidiary of the
Company, which in the aggregate will be deducted only to the extent they are
positive, adjusted for minority interests in Subsidiaries.

“Operating Lease” means any lease of any property (whether real, personal or
mixed) which is not a Capital Lease, excluding operating leases from
Discontinued Operations.

“Rental Expense” means with reference to any period, the aggregate amount of all
payments for rent or additional rent (including all payments for taxes and
insurance made directly to the lessor, but excluding payments for maintenance,
repairs, alterations, construction, demolition and the like and rents of
Discontinued Operations) for which the Company or Subsidiaries are directly or
indirectly liable (as lessee or as guarantor or other surety) under all
Operating Leases in effect at any time during such period.

“Rental Obligations” means with reference to any period, the aggregate amount of
all future payments for rent or additional rent (including all payments for
taxes and insurance made directly to the lessor, but excluding payments for
maintenance, repairs, alterations, construction, demolition and the like) for
which the Company or Subsidiaries are directly or indirectly liable (as lessee
or as guarantor or other surety) under all Operating Leases in effect at such
period end that are not cancelable, excluding lease obligations from
Discontinued Operations.

“Subsidiary Guarantor” shall mean Saia and each other Subsidiary of the Company
that has executed the Subsidiary Guaranty Agreement or a Guarantor Supplement in
the form attached to the Subsidiary Guaranty Agreement.

(ii) Paragraph 10B of the Agreement is hereby further amended by adding the
following new definitions in the appropriate alphabetical order:

“Discontinued Operations” means, upon duly authorized plan of the Board of
Directors of the Company, the assets, liabilities, income or loss resulting from
the sale of 100% of the common stock of Jevic, determined in accordance with
GAAP.

“Net Income from Continuing Operations” means Net Income resulting from
operations of the Company that continue to exist subsequent to the closing of
the sale of 100% of the common stock of Jevic.

2. Limited Consent and Waiver. Notwithstanding the provisions of paragraphs 5G,
6C(4), 6C(6), 6D, 6F and 7A(xv) of the Agreement, Prudential and each holder of
Notes hereby consents to the sale of 100% of the common stock of Jevic and
waives any Event of Default that would arise as the result of such sale.

3. Representations and Warranties. In order to induce Prudential and the holders
of Notes to enter into this Amendment, the Company hereby represents and
warrants as follows:

(a) Each of the representations and warranties contained in paragraph 8 of the
Agreement is true and correct on and as of the Amendment Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(b) On and as of the Amendment Effective Date, both immediately before and after
giving effect to this Amendment, no Event of Default exists under the Agreement.

4. Effectiveness. This Amendment shall become effective as of the date first
above written (the “Amendment Effective Date”) upon receipt by Prudential of
each of the following:

(a) a counterpart of this Amendment, duly executed and delivered by the Company;

(b) execution of the Consent attached hereto by Saia;

(c) an executed copy of an amendment to the Restated Agented Revolving Credit
Agreement containing amendments substantially the same as those contained
herein; and

. (d) payment by the Company of all expenses of the Purchasers related to this
Amendment and all matters contemplated hereby, including, without limitation,
all fees and expenses of the Purchasers’ special counsel.

5. Miscellaneous.

(a) Effect on Agreement. On and after the Amendment Effective Date, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, or words
of like import referring to the Agreement and each reference in the Notes and
all other Note Documents to “the Agreement”, “thereunder”, “thereof”, or words
of like import referring to the Agreement shall mean the Agreement as amended by
this Amendment. The Agreement, as amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy under the Agreement nor
constitute a waiver of any provision of the Agreement. Without limiting the
generality of the foregoing, nothing in this Amendment shall be deemed (i)
except as expressly provided herein, to constitute a waiver of compliance or
consent to non-compliance by the Company or any other Person with respect to any
term, provision, covenant or condition of the Agreement or any other Note
Document; or (ii) to prejudice any right or remedy that any holder of Notes may
now have or may have in the future under or in connection with the Agreement or
any other Note Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
(including those transmitted by telecopy or electronic transmission) and by any
combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same Amendment. Delivery of this Amendment may be made by
telecopy or electronic transmission of a duly executed counterpart copy hereof;
provided that any such delivery by electronic transmission shall be effective
only if transmitted in .pdf format, .tif format or other format in which the
text is not readily modifiable by any recipient thereof.

(c) Expenses. The Company confirms its agreement, pursuant to paragraph 11B of
the Agreement, to pay promptly all out-of-pocket expenses of each holder of
Notes related to the preparation, negotiation, reproduction, execution and
delivery of this Amendment and all matters contemplated hereby and thereby,
including without limitation all fees and out-of-pocket expenses of such
holder’s special counsel.

(d) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

(e) Affirmation of Obligations. Notwithstanding that such consent is not
required under the Guaranty Agreement, the Subsidiary Guarantor consents to the
execution and delivery of this Amendment by the parties hereto. As a material
inducement to the undersigned to amend the Agreement as set forth herein, the
Subsidiary Guarantor (i) acknowledges and confirms the continuing existence,
validity and effectiveness of the Subsidiary Guaranty Agreement and (ii) agrees
that the execution, delivery and performance of this Amendment shall not in any
way release, diminish, impair, reduce or otherwise affect its obligations
thereunder.

(f) FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE AGREEMENT AND THE OTHER
NOTE DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

{Remainder of this page blank; signature page follows.}

1

If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least one counterpart to the Company at One Main
Plaza, 4435 Main Street, Kansas City, MO 64111, Attention: Chief Financial
Officer.

Very truly yours,

SCS TRANSPORTATION, INC.

By:_/s/ James J. Bellinghausen     
Name: James J. Bellinghausen
Title: Vice President — Finance


Agreed to as of the Amendment Effective Date:

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:     /s/ B. Lemmons_     
Vice President

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:     /s/ B. Lemmons_     
Vice President

PRUCO LIFE INSURANCE COMPANY

By:     /s/ B. Lemmons_     
Vice President

RELIASTAR LIFE INSURANCE COMPANY

     
By:
  Prudential Private Placement Investors, L.P.
(as Investment Advisor)
 
   
By:
  Prudential Private Placement Investors, Inc.
(as its General Partner)

By:     /s/ B. Lemmons_     
Vice President
SOUTHLAND LIFE INSURANCE COMPANY

     
By:
  Prudential Private Placement Investors, L.P.
(as Investment Advisor)
 
   
By:
  Prudential Private Placement Investors, Inc.
(as its General Partner)

By:     /s/ B. Lemmons_     
Vice President

2

CONSENT

The undersigned, as a Subsidiary Guarantor under the Guaranty Agreement dated as
of September 20, 2002 (the “Guaranty”) in favor of the holders from time to time
of the Notes issued pursuant to the Agreement referred to in the foregoing
Amendment No. 3 and Limited Consent and Waiver to Master Shelf Agreement (the
“Amendment”), herby consent to the Amendment and hereby confirm and agree that,
notwithstanding the effectiveness of the Agreement, the Guaranty is, and shall
continue to be, in full force and effect with respect to the undersigned and is
hereby confirmed and ratified in all respects.

SAIA MOTOR FREIGHT LINE, INC.

     
By:
  /s/ James A. Darby
 
   
 
  Name: James A. Darby
Title: Secretary

3

PARTIAL RELEASE OF GUARANTY

THIS PARTIAL RELEASE OF GUARANTY (this “Release”), dated as of June 30, 2006, is
made by the undersigned (collectively, the “Purchasers”), in favor of Jevic
Transportation, Inc. (“Jevic”).

RECITALS:

A. SCS Transportation, Inc. (the “Company”), and the Purchasers are parties to
that certain Master Shelf Agreement dated as of September 20, 2002 (as from time
to time amended, supplemented, restated, or otherwise modified, the “Shelf
Agreement”; capitalized terms used but not defined herein shall have the
meanings given them in the Shelf Agreement).

B. Jevic is a party to that certain Guaranty Agreement dated as of September 20,
2002 (as from time to time amended, supplemented, restated, or otherwise
modified, the “Guaranty”), pursuant to which Jevic guaranteed the Guaranteed
Obligations (as defined in the Guaranty).

C. The Company desires to have Jevic released and discharged from all of its
obligations and duties as a Subsidiary Guarantor under the Note Documents.

NOW THEREFORE, pursuant to the terms of the Shelf Agreement and with intent to
be legally bound hereby and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Purchasers hereby
agree as follows:

SECTION 1. Termination and Release. The Purchasers hereby (a) fully release and
discharge Jevic from all of its duties and obligations under the Guaranty
including, but not limited to, Jevic’s obligation, either jointly or severally,
to pay, and all other liabilities in respect of, the Guaranteed Obligations or
any other obligation arising under the Shelf Agreement or any other Note
Document, (b) terminates the Guaranty, insofar as Jevic is a party thereto and
(c) acknowledges and agrees that Jevic is no longer a “Subsidiary Guarantor” or
a “Guarantor” under the Note Documents as each such term is used and defined
therein.

SECTION 2. Further Assurances. The Purchasers hereby agree that they shall, from
time to time, at the sole cost and expense of the Person requesting such action,
execute, acknowledge and deliver to Jevic such instruments, agreements, and
other documents as Jevic shall reasonably request in order to further evidence
the releases and discharges described in Section 1 above.

SECTION 3. Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 4. Counterparts. This Release may be executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one and the same document. Delivery of this Release
may be made by telecopy or electronic transmission of a duly executed
counterpart copy hereof; provided that any such delivery by electronic
transmission shall be effective only if transmitted in .pdf format, .tif format
or other format in which the text is not readily modifiable by any recipient
thereof.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

4

IN WITNESS WHEREOF, the undersigned have caused this Release to be executed as
of the date first above written.

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:     /s/ B. Lemmons     
Vice President

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:     /s/ B. Lemmons     
Vice President

PRUCO LIFE INSURANCE COMPANY

By:     /s/ B. Lemmons     
Vice President

RELIASTAR LIFE INSURANCE COMPANY

     
By:
  Prudential Private Placement Investors, L.P.
(as Investment Advisor)
 
   
By:
  Prudential Private Placement Investors, Inc.
(as its General Partner)

By:     /s/ B. Lemmons     
Vice President

SOUTHLAND LIFE INSURANCE COMPANY

     
By:
  Prudential Private Placement Investors, L.P.
(as Investment Advisor)
 
   
By:
  Prudential Private Placement Investors, Inc.
(as its General Partner)

By:     /s/ B. Lemmons     
Vice President

5

ACKNOWLEDGMENT

As an inducement to the Purchasers to execute and deliver this Release, the
undersigned hereby (i) acknowledges that it has received this Release and
consents to the foregoing and (ii) agrees that the execution and delivery of
this Release shall not in any manner discharge, affect, or impair the liability
of such Person for the Guaranteed Obligations. This Acknowledgment shall be
binding upon the undersigned, and its successors and assigns, and shall inure to
the benefit of the Purchasers, and their respective successors and assigns.

EXECUTED as of the date first above written.

SAIA MOTOR FREIGHT LINE, INC.

     
By:
  /s/ James J. Bellinghausen
 
   
 
  Name: James J. Bellinghausen
Title: Assistant Secretary
 
   

6